OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in this State in 1980, at the Third Judicial Department. During all relevant *227periods since then, she has maintained an office for such practice within the First Department.
In 1996 respondent was charged, in a superior court information in Criminal Court, New York County, with offering a false instrument for filing in the first degree, a class E felony in violation of Penal Law § 175.35. Respondent waived indictment and pleaded guilty to the information, acknowledging her knowing and willing intent to defraud the State by filing a false corporate tax return for 1995. On February 19, 1999 she was sentenced to a conditional discharge.
Respondent ceased to be an attorney in New York upon her conviction of a felony (Judiciary Law § 90 [4] [a]). Accordingly, the petition should be granted and respondent’s name should be stricken from the roll of attorneys authorized to practice law (Judiciary Law § 90 [4] [b]).
Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York forthwith.